Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 4, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by Examiner.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 depends from itself – this appears to be a typographical error.  In the interest of compact prosecution, Examiner will interpret Claim 8 as depending from Claim 7.  Appropriate correction is required.

Claims 14-15 are objected to because of the following informalities:  Claims 14-15 depend from “the system of claim 10” – this appears to be a typographical error.  In the interest of compact prosecution, Examiner will interpret Claims 14-15 as depending from Claim 11.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  Claim 18 recites a “lock bock” – this appears to be a typographical error.  In the interest of compact prosecution, Examiner will interpret Claim 18 as reciting a “lock box,” as is recited in Claim 17, from which Claim 18 depends.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-5, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (Pub. No. US 2016/0257423) in view of Davey (Pub. No. US 2013/0204430).

Regarding Claim 1, Martin teaches the following: A method for providing medication to a user, comprising:
loading the medication into a container that is loaded onto a drone (The system comprises an unmanned aerial vehicle (UAV) (i.e. a drone) that is loaded with a package (i.e. a container), e.g. see paragraph [0059], Fig. 4, wherein the package may include medicine, e.g. see paragraph [0063].); 
navigating the drone from a management facility to a lockbox associated with a residence of the user (The UAV utilizes an optimal delivery route (i.e. navigating the drone) for the package from an initiation point (i.e. a management facility) to a delivery point, e.g. see paragraph [0059], wherein the delivery point comprises an elevated structure that may lock the drone in place (i.e. a lockbox) for charging purposes, e.g. see paragraph [0069], and wherein the delivery point further includes a lower structure comprising a residential home (i.e. a residence of the user), e.g. see paragraph [0063], Figs. 1-2C.); and 
delivering the container from the drone to the user (The UAV delivers the package (i.e. the container) from the initiation point to the delivery point, wherein each delivery point has a package recipient (i.e. a user), e.g. see paragraphs [0040], [0074], and [0078].).
But Martin does not teach the following:
(A)	determining the medication is required for the user in response to a schedule for medication or status of the user.
(A)	Davey teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to store and track a medication delivery schedule for a user, wherein the system includes a robot that determines when and how the medication should be delivered to the user based on the schedule and a time and location for each delivery, e.g. see paragraph [0089]. 
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify Martin to incorporate utilizing a medication schedule to determine when the medication should be delivered to the user as taught by Davey in order to optimize the medication delivery, e.g. see Davey paragraph [0088].

Regarding Claim 2, the combination of Martin and Davey teaches the limitations of Claim 1, and Davey further teaches the following: The method of claim 1, further comprising:
sensing one or more biometrics associated with the user in the residence (The system obtains biometrics for the patients receiving the medication, e.g. see Davey paragraphs [0078]-[0083] and [0091]-[0092].  It would have been obvious to modify Martin to incorporate the biometrics as taught by Davey in order to ensure authorized individuals receive the medicine and to make the system more convenient, e.g. see Davey paragraph [0084].); and 
determining the status of the user in response to sensing the one or more biometrics (The received biometrics may be used to determine that the user is authorized (i.e. a status of the user) and that the pick-up mode is verified, e.g. see Davey paragraphs [0078]-[0083] and [0091]-[0092].  It would have been obvious to modify Martin to incorporate the biometrics to determine a user status as taught by Davey in order to ensure authorized individuals receive the medicine and to make the system more convenient, e.g. see Davey paragraph [0084].).

Regarding Claim 4, the combination of Martin and Davey teaches the limitations of Claim 1, and Martin further teaches the following: The method of claim 1, further comprising:
navigating the drone back to the management facility to be recharged and loaded with another medication (The UAV returns to the initiation point (i.e. navigates back to the management facility) after delivering the package, e.g. see Martin paragraphs [0012] and [0062].).  

Regarding Claim 5, the combination of Martin and Davey teaches the limitations of Claim 1, and Martin further teaches the following: The method of claim 1,
wherein the drone navigates obstacles between the management facility and the residence of the user (The UAV navigates to a delivery point using an optimal delivery route, wherein the delivery point may be disposed so as to avoid obstacles, e.g. see Martin paragraphs [0016]-[0018] and [0066]-[0067].).  

Regarding Claim 7, the combination of Martin and Davey teaches the limitations of Claim 1, and Martin further teaches the following: The method of claim 1,
wherein the container is delivered to a lockbox of the residence securing the container and the medication (The delivery point (i.e. where the package is delivered to) may lock the drone into a docking position, e.g. see Martin paragraphs [0020], [0069], and [0072].).  

Regarding Claim 9, the combination of Martin and Davey teaches the limitations of Claim 7, and Martin further teaches the following: The method of claim 7,
wherein a robotic system unloads the container from the drone and loads it in the lockbox (The drone is locked in place to the elevated structure (i.e. the lockbox), and unloads the package onto an elevator enclosed within the elevated structure, e.g. see Martin paragraphs [0020], [0061], [0069]-[0072], Figs. 3-5C.).  

Regarding Claim 10, the combination of Martin and Davey teaches the limitations of Claim 1, and Davey further teaches the following: The method of claim 1,
automatically delivering medication to the user in response to one or more biometrics or one or more answers from the user (The system may automatically create a drug delivery schedule for a user, e.g. see Davey paragraph [0089], wherein the drug is only delivered to the recipient in response to verifying biometrics, to ensure that the pick-up person is the same person that was previously verified, e.g. see Davey paragraphs [0091]-[0092].  It would have been obvious to modify Martin to incorporate the biometric verification prompting delivery as taught by Davey in order to provide security and eliminate the possibility of fraud, e.g. see Davey paragraph [0084].).  

Regarding Claim 11, Martin teaches the following: A system for providing medication to a user, comprising:
a drone in communication with a controller receives the medication in a container from a management facility (The system includes a UAV that receives a package (i.e. a container) at an initiation point (i.e. a management facility), e.g. see paragraph [0059], Figs. 1 and 4, wherein the package may include medicine, e.g. see paragraph [0063].), wherein the drone navigates from the management facility to a location associated with a user and delivers the container to the location of the user (The UAV delivers (i.e. navigates) the package from the initiation point to a delivery point, e.g. see paragraph [0059], Fig. 1, wherein the delivery point may include a residential home, e.g. see paragraph [0063].).
But Martin does not teach the following:
(A)	a plurality of sensors sensing one or more biometrics of a user; and
(B)	the controller in communication with the plurality of sensors automatically determines medication is required for the user in response to a schedule for medication or status of the user.
(A)-(B)	Davey teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include various sensors for obtaining a biometric sample from a user, wherein the biometric sample may include a fingerprint, a retinal image, an iris image, a facial image, and a voice print, e.g. see paragraphs [0068] and [0078].  Furthermore, the system automatically generates, stores, and tracks a medication delivery schedule for a user which determines when and how the medication should be delivered to the user based on the schedule and a time and location for each delivery, e.g. see paragraph [0089], wherein the medicine is not given to the user without first verifying the user’s biometric data, e.g. see paragraphs [0091]-[0092]. 
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify Martin to incorporate utilizing the biometrics and medication schedule to determine when the medication should be delivered to the user as taught by Davey in order to optimize the medication delivery, e.g. see Davey paragraph [0088].

Regarding Claim 12, the combination of Martin and Davey teaches the limitations of Claim 11, and Martin further teaches the following: The system of claim 11, further comprising:
a transceiver in communication with the controller communicating with the drone (The system includes wireless communication means that enable the UAV to be in constant wireless communication with the initiation point and delivery points, e.g. see Martin paragraphs [0059] and [0078]-[0079].).  

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Martin and Davey in view of Froseth (Pub. No. US 2002/0004749).

Regarding Claim 3, the combination of Martin and Davey teaches the limitations of Claim 1, but does not teach the following: The method of claim 1, further comprising:
(A)	communicating one or more questions to the user; 
(B)	receiving one or more answers to the one or more questions communicated to the user; and 
(C)	determining the status of the user in response to one or more of the answers.
(A)-(C)	Froseth teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to provide products to users, e.g. see paragraphs [0057] and [0084], wherein the system further provides survey questions regarding health needs to a user and receives answers to the questions to determine the user’s health state, e.g. see paragraphs [0119], [0142], and [0169], Figs. 11A-11B, wherein the product may be a prescription item delivered to the user’s home, e.g. see paragraph [0168], to ensure the products provided to customers meet the varied needs of each individual consumer.
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Martin and Davey to incorporate utilizing the questions to determine the user state as taught by Froseth in order to ensure the products provided to customers meet the varied needs of each individual consumer, e.g. see Froseth paragraph [0010].

Regarding Claim 14, the combination of Martin and Davey teaches the limitations of Claim 11, but does not teach the following: The system of claim 11,
(A)	wherein the status of the user is determined in response to answers received from the user to one or more questions. 
(A)	Froseth teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to provide products to users, e.g. see paragraphs [0057] and [0084], wherein the system further provides survey questions regarding health needs to a user and receives answers to the questions to determine the user’s health state, e.g. see paragraphs [0119], [0142], and [0169], Figs. 11A-11B, wherein the product may be a prescription item delivered to the user’s home, e.g. see paragraph [0168], to ensure the products provided to customers meet the varied needs of each individual consumer.
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Martin and Davey to incorporate utilizing the questions to determine the user state as taught by Froseth in order to ensure the products provided to customers meet the varied needs of each individual consumer, e.g. see Froseth paragraph [0010].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Martin and Davey in view of Sisko (Pub. No. US 2015/0158599).
Regarding Claim 6, the combination of Martin and Davey teaches the limitations of Claim 1, but does not teach the following: The method of claim 1,
(A)	wherein the management facility and the location of the user utilize a retractable pad for accessing the drone or container. 
(A)	Sisko teaches that it was old and well known in the art of package delivery, at the effective filing date, for the system to include a landing platform for a drone, e.g. see Figs. 1-3, wherein the landing platform includes a movable (i.e. retractable) platform (i.e. pad) for transporting the package from the platform to the recipient, e.g. see paragraphs [0020] and [0026], to provide a safe, secure, and weather resistant means for both the drone delivery sender and receiver.
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Martin and Davey to incorporate the retractable landing pad as taught by Sisko in order to provide a safe, secure, and weather resistant means for both the drone delivery sender and receiver, e.g. see Sisko paragraph [0012].

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Martin and Davey in view of Farentinos (Pub. No. US 2015/0221386).

Regarding Claim 8, the combination of Martin and Davey teaches the limitations of Claim 7, but does not teach the following: The method of claim 7, further comprising:
(A)	unlocking the lockbox utilizing a plurality of biometrics associated with the user. 
(A)	Farentinos teaches that it was old and well known in the art of package delivery, at the effective filing date, for the system to include a receptacle for receiving a package comprising a storage compartment including an access door that may be secured with a locking device, e.g. see paragraphs [0005]-[0007], wherein the access door may be unlocked using a biometric lock, e.g. see paragraph [0054], to secure the contents of the drop area from unwanted access.
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Martin and Davey to incorporate unlocking the receptacle using biometrics as taught by Farentinos in order to secure the contents of the drop area from unwanted access, e.g. see Farentinos paragraph [0011].

Regarding Claim 15, the combination of Martin and Davey teaches the limitations of Claim 11, and Martin further teaches the following: The system of claim 11,
wherein drone delivers the container to a lockbox associated with the location of the user (The delivery point (i.e. where the package is delivered to) may lock the drone into a docking position, e.g. see Martin paragraphs [0020], [0069], and [0072].).
But the combination of Martin and Davey does not teach the following:
(A)	wherein one or more biometrics from the user are required to access the lockbox. 
(A)	Farentinos teaches that it was old and well known in the art of package delivery, at the effective filing date, for the system to include a receptacle for receiving a package comprising a storage compartment including an access door that may be secured with a locking device, e.g. see paragraphs [0005]-[0007], wherein the access door may be unlocked using a biometric lock, e.g. see paragraph [0054], to secure the contents of the drop area from unwanted access.
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Martin and Davey to incorporate unlocking the receptacle using biometrics as taught by Farentinos in order to secure the contents of the drop area from unwanted access, e.g. see Farentinos paragraph [0011].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Martin and Davey in view of Orduna (Pub. No. US 2015/0112883).
Regarding Claim 13, the combination of Martin and Davey teaches the limitations of Claim 11, but does not teach the following: The system of claim 11,
(A)	wherein the plurality of sensors include at least a sensor at the location of the user and a wearable sensor associated with the user. 
(A)	Orduna teaches that it was old and well known in the art of environmental monitoring, at the effective filing date, for the system to include a plurality of various sensors located at a home (i.e. the location of the user), wherein the sensors include various devices capable of obtaining biometrics such as a fingerprint reader, a medical condition monitor, and/or a biometric reader (i.e. any of which may be interpreted as a sensor) and a wearable sensor, e.g. see paragraphs [0054] and [0086], to improve the security of the user, the user’s family and friends, and the user’s property.
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Martin and Davey to incorporate the various sensors as taught by Orduna in order to improve the security of the user, the user’s family and friends, and the user’s property, e.g. see Orduna paragraph [0003].

Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Kimchi (Pub. No. US 2015/0120094), further in view of Davey.

Regarding Claim 16, Martin teaches the following: A system for managing medication delivery, comprising:
a drone configured to deliver medication between a facility and a location of a user (The system includes a UAV that receives a package (i.e. a container) at an initiation point (i.e. a management facility), e.g. see paragraph [0059], Figs. 1 and 4, wherein the package may include medicine, e.g. see paragraph [0063].); 
a set of instructions, wherein the instructions are executed to manage the loading of the medication into a container that is loaded onto the drone, send a command for the drone to deliver the medication from the facility to the location of the user (The system includes a package delivery organization that sends commands (i.e. instructions) to the UAV, wherein the UAV receives (i.e. is loaded with) the medication package, e.g. see paragraphs [0011], [0060], and [0063]-[0064], and delivers the package from the initiation point to a delivery point, e.g. see paragraph [0059], Fig. 1, wherein the delivery point may include a residential home, e.g. see paragraph [0063].).
But Martin does not teach the following:
(A)	a memory for storing the set of instructions;
(B)	a server including a processor for executing a set of instructions, and 
(C)	wherein the instructions are executed to determine the medication is required for the user in response to a schedule for medication or status of the user.
(A)-(B)	Kimchi teaches that it was old and well known in the art of package delivery, at the effective filing date, for the system to include a server including a processor and a memory storing a UAV management system (i.e. instructions), wherein the UAV management system may control the UAV, e.g. see paragraphs [0076], [0096]-[0101], [0158]-[0161], and [0165], Figs. 5 and 15.
Therefore, at the effective filing date, it would have been obvious to modify Martin to incorporate the server, memory, processor, and instructions as taught by Kimchi in order to enable the communication of data between the UAV, delivery location, and/or materials handling facility, and to enable the execution of various applications for the UAV, e.g. see Kimchi paragraphs [0159] and [0162].
(C)	Davey teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to automatically generate, store, and track a medication delivery schedule for a user which determines when and how the medication should be delivered to the user based on the schedule and a time and location for each delivery, e.g. see paragraph [0089], wherein the medicine is not given to the user without first verifying the user’s biometric data, e.g. see paragraphs [0091]-[0092]. 
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Martin and Kimchi to incorporate utilizing the biometrics and medication schedule to determine when the medication should be delivered to the user as taught by Davey in order to optimize the medication delivery, e.g. see Davey paragraph [0088].

Regarding Claim 17, the combination of Martin, Kimchi, and Davey teaches the limitations of Claim 16, and Martin further teaches the following: The system of claim 16,
wherein the drone docks with a lock box at the location for securely delivering the medication (The delivery point (i.e. where the package is delivered to) may lock the drone into a docking position, e.g. see Martin paragraphs [0020], [0069], and [0072].).  

Regarding Claim 19, the combination of Martin, Kimchi, and Davey teaches the limitations of Claim 16, and Kimchi and Davey further teach the following: The system of claim 16,
wherein the server communicates with the drone utilizing a transceiver in communication with the processor (The UAV management system stored on the server is in communication with the processor and the UAV, e.g. see Kimchi paragraphs [0076], [0096]-[0101], [0158]-[0161], and [0165], Figs. 5 and 15.  It would have been obvious to modify the combination of Martin and Davey to incorporate the server, memory, processor, and instructions as taught by Kimchi in order to enable the communication of data between the UAV, delivery location, and/or materials handling facility, and to enable the execution of various applications for the UAV, e.g. see Kimchi paragraphs [0159] and [0162].), wherein the drone automatically delivers medication to the location of the user in response to the schedule for medication or the status of the user (The system automatically generates, stores, and tracks a medication delivery schedule for a user which determines when and how the medication should be delivered to the user based on the schedule and a time and location for each delivery, e.g. see Davey paragraph [0089], wherein the medicine is not given to the user without first verifying the user’s biometric data, e.g. see Davey paragraphs [0091]-[0092].  it would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Martin and Kimchi to incorporate utilizing the biometrics and medication schedule to determine when the medication should be delivered to the user as taught by Davey in order to optimize the medication delivery, e.g. see Davey paragraph [0088].).  

Regarding Claim 20, the combination of Martin, Kimchi, and Davey teaches the limitations of Claim 16, and Davey further teaches the following: The system of claim 16, wherein the set of instructions are further executed to:
receive one or more biometrics associated with a user in a residence where the user resides (The system receives various user biometrics, such as a fingerprint, retinal image, iris image, facial image, and voice print, e.g. see Davey paragraph [0078], wherein the biometrics may be verified at the time of each delivery, e.g. see Davey paragraph [0091], wherein a delivery may be sent to a user’s residence, e.g. Davey paragraph [0089].  It would have been obvious to modify the combination of Martin and Kimchi to incorporate the biometrics to determine a user status as taught by Davey in order to ensure authorized individuals receive the medicine and to make the system more convenient, e.g. see Davey paragraph [0084].), and determine a status of the user in response to sensing one or more biometrics of the user (The received biometrics may be used to determine that the user is authorized (i.e. a status of the user) and that the pick-up mode is verified, e.g. see Davey paragraphs [0078]-[0083] and [0091]-[0092].  It would have been obvious to modify the combination of Martin and Kimchi to incorporate the biometrics to determine a user status as taught by Davey in order to ensure authorized individuals receive the medicine and to make the system more convenient, e.g. see Davey paragraph [0084].).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Martin, Kimchi, and Davey in view of Farentinos.
Regarding Claim 18, the combination of Martin, Kimchi, and Davey teaches the limitations of Claim 17, but does not teach the following: The system of claim 17,
(A)	wherein the lock bock is unlocked utilizing a plurality of biometrics associated with the user. 
(A)	Farentinos teaches that it was old and well known in the art of package delivery, at the effective filing date, for the system to include a receptacle for receiving a package comprising a storage compartment including an access door that may be secured with a locking device, e.g. see paragraphs [0005]-[0007], wherein the access door may be unlocked using a biometric lock, e.g. see paragraph [0054], to secure the contents of the drop area from unwanted access.
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Martin, Kimchi, and Davey to incorporate unlocking the receptacle using biometrics as taught by Farentinos in order to secure the contents of the drop area from unwanted access, e.g. see Farentinos paragraph [0011].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686